                                          Case 5:18-cv-00561-BLF Document 158 Filed 09/18/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     IGLESIA NI CRISTO,                                 Case No. 18-cv-00561-BLF
                                   9                     Plaintiff,                         ORDER DISMISSING DEFENDANT
                                                                                            ISAIAS T. SAMSON, JR. WITHOUT
                                  10               v.                                       PREJUDICE FOR FAILURE TO
                                                                                            EFFECT SERVICE OF PROCESS; AND
                                  11     LUISITO E CAYABYAB, et al.,                        DIRECTING PLAINTIFF TO FILE
                                                                                            ANY MOTION FOR CLERK’S ENTRY
                                  12                     Defendants.                        OF DEFAULT AS TO DEFENDANT
Northern District of California
 United States District Court




                                                                                            JERIEL NEMIS ON OR BEFORE
                                  13                                                        OCTOBER 2, 2020
                                  14

                                  15

                                  16

                                  17            In its Order Granting in Part and Denying in Part Defendants’ Motion for Summary
                                  18   Judgment (“MSJ Order”), the Court observed that three defendants had not yet appeared: Bernard
                                  19   Garcia (“Garcia”), Isaias T. Samson, Jr. (“Samson”), and Jeriel Nemis (“Nemis”). See MSJ Order
                                  20   at 2, ECF 135. The Court observed that Garcia had been served after the summary judgment
                                  21   hearing, but that the docket did not reflect service of process on Samson or Nemis. See id. The
                                  22   Court granted Plaintiff Iglesia Ni Cristo (“INC”) thirty days to file proof of service of process on
                                  23   Samson and Nemis, and advised that failure to do so would result in dismissal of Samson and
                                  24   Nemis. See id.
                                  25            INC did not file proof of service of process on Samson within the thirty-day deadline, and
                                  26   still has not done so. Accordingly, Samson is DISMISSED WITHOUT PREJUDICE for failure to
                                  27   effect service of process as required by Federal Rule of Civil Procedure 4(m) and this Court’s MSJ
                                  28   Order.
                                          Case 5:18-cv-00561-BLF Document 158 Filed 09/18/20 Page 2 of 2




                                   1          INC filed proof of service of process on Nemis, showing that Nemis was served on April

                                   2   1, 2020. See Proof of Service, ECF 136. Nemis has not responded. INC SHALL file any motion

                                   3   for Clerk’s entry of default as to Nemis on or before October 2, 2020.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: September 18, 2020

                                   7                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
